DETAILED ACTION
Disposition of Claims
Claims 1-2, 11-18, and 20-30 are pending.  Claims 3-10 and 19 have been cancelled.  Amendments to claims 1, 12, 14-15, 20, and 29 are acknowledged and entered.  Claims 1-2, 11-18, and 20-30 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0276301A1, Published 09/03/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 06/14/2021 regarding the previous Office action dated 03/12/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method to prevent disease associated with HCMV infection or a method to inhibit HCMV infection in a patient in need thereof, does not reasonably provide enablement for prevention of HCMV infection, is withdrawn in light of the amendments to the claims.



Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 12 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an immunogenic composition comprising: 
- an HCMV gB antigen; 
- an HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen; and 
- a Th1-inducing adjuvant.  
Further limitations on the immunogenic composition according to claim 1 are wherein said Th1-inducing adjuvant induces in mice a lower IgG1:IgG2a,c ratio, and/or a higher INF-y level, and/or a lower 
Claim 17 is drawn to an HCMV vaccine comprising immunogenic composition comprising: an HCMV gB antigen, an HCMV gH/gL/UL128/UL130/UL 13 1 pentameric complex antigen, and a Th1-inducing adjuvant.  
Further limitations on the HCMV vaccine according to claim 17 are wherein said vaccine increases neutralizing antibody levels and/or persistence (claim 18); wherein in the said HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen, the gH antigen lacks at least 80% of the amino acid sequence corresponding to the transmembrane domain (claim 20).
Claim 21 is drawn to an immunogenic composition comprising: an HCMV gB antigen; an HCMV gH/gL/UL 128/UL130/UL 131 pentameric complex antigen; and a TLR4 agonist.  
Further limitations on the immunogenic composition of claim 21 are wherein said TLR4 agonist is in combination with a delivery system (claim 22); wherein the delivery system is selected from the group consisting of aqueous nanosuspension, calcium phosphate, liposomes, virosomes, ISCOMs, micro- and nanoparticles, and emulsions (claim 23); wherein said TLR-4 agonist is selected from the group consisting of: a lipopolysaccharide, a monophosphoryl lipid A (MPL), a 3-de-O-acylated monophosphoryl 
Claim 27 is drawn to an immunogenic composition comprising: an HCMV gB antigen; an HCMV gH/gL/UL 128/UL I 30/UL 13 1 pentameric complex antigen; and a linear or branched polyacrylic acid polymer salt with a weight average molecular weight Mw in the range of 350 to 650 kDa; wherein said linear or branched polyacrylic acid polymer salt is PAA225000 (claim 28).  
Claim 29 is drawn to a method of preventing a disease associated with HCMV infection in a patient in need thereof, comprising the administration of an immunologically effective amount of an immunogenic composition comprising: an HCMV gB antigen; an HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen; and a TLR4 agonist or a linear or branched polyacrylic acid polymer salt with a weight average molecular weight Mw in the range of 350 to 650 kDa, thereby preventing the disease associated with HCMV infection in the patient.
Claim 30 is drawn to a method of producing an immunogenic composition, the method comprising: providing purified antigens comprising HCMV gB antigen and HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen; and combining the antigens with a TLR4 agonist, to thereby produce an immunogenic composition.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained.)  Claim(s) 1-2, 12-18, 21-24, and 29-30 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamond et. al. (US20150216965A1, Pub. 08/06/2015; Priority 07/27/2012; hereafter “Diamond”.)
The teachings of Diamond have been set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
Applicant argues that Diamond fails to teach the instant invention as Diamond fails to teach antigens which are “purified and isolated”.  The Office contends that the Applicant is arguing limitations which are not claimed.  If the invention is intended to be drawn to purified protein or peptide subunit antigens, then it should be claimed as such.  “Antigens” are not restricted to peptides and proteins, as the art readily recognizes that “antigenic material” includes nucleic acids, including DNA and RNA, plasmids and vectors (including viral vectors), virus-like particles (VLPs), and the like.  An “antigen” is broadly and reasonably defined as “a toxin or other foreign substance which induces an immune response in the body, especially the production of antibodies.”  A “vaccine” composition is one which induces a therapeutic or prophylactic immune response in a host against an antigen from a pathogen.  As noted in the review by Hume (Hume HK, et. al. Vaccine. 2017 Aug 16;35(35 Pt A):4480-4485. Epub 2017 Mar 25.), antigens can be whole cell antigens (p. 4480, left col.) or a technology that presents the protein antigen like virus-like particles (VLPs; p. 4481, left col., ¶2).  As noted by Reichmuth et. al. (Reichmuth AM, et. al. Ther Deliv. 2016;7(5):319-34. Erratum in: Ther Deliv. 2016 Jun;7(6):411.) mRNA-lipid nanoparticle (LNP) vaccines deliver the mRNA to a host, which then encodes the antigen within the host, which results in vaccine epitope synthesis within the host itself (p. 319, rt. col.).  Nowhere in the claims does it require when or where the antigen is produced, and one of skill in the art would reasonably conclude that a composition which encodes the antigen in the host, whether from DNA or RNA, would be an immunogenic composition as it induces some type of immunogenic response in the host.  As noted in the specification at ¶[0043]:
‘“Antigen” as used herein, has the common meaning known by a man skilled in the art. In particular, it refers to any molecule containing one or more epitopes (either linear, conformational or both), that elicits an immunological response.’

One of skill in the art would reasonably conclude that an “antigen” molecule is not only peptides or proteins, as the art has recognized that both DNA and RNA is recognized by the humoral immune system, and can elicit an immune response.  Further, the broad nature of the instant claims does not 
For at least these reasons, the arguments are not persuasive.  


(Rejection maintained.)  Claim(s) 1-2, 15-18, 21-25, and 29-30 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellnitz et. al. (US20150359879A1; Pub. 12/17/2015; Priority 10/30/2012; hereafter “Wellnitz”.)
The teachings of Wellnitz have been set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
As argued supra with regards to Diamond, Applicant argues that Wellnitz fails to teach the instant invention as Wellnitz fails to teach antigens which are “purified and isolated”.  For the reasons set forth supra, this argument is not convincing.  To further, Applicant argues that the VLP particles that include the claimed CMV antigens are not in compositions which comprise Th1-inducing adjuvants.  AS01 adjuvant is a liposome-based adjuvant which contains 3-0-desacyl-4’-monophosphoryl lipid A (3D-MPL) and QS-21 (saponin).  As noted by Applicant’s own specification, 3D-MPL is an example of a TLR4 agonist (¶[0133]), and AS01 and AS02 are specifically noted as liposomal formulations and oil-in-water emulsions, respectively, which are also TLR4 agonists (¶[0205]).  Therefore, Wellnitz has met the limitations of a composition which comprises (note this transitional phrase allows for the presence of additional, unrecited elements) CMV proteins gB, gH, gL, UL128, UL130, and UL131a (reference claims 
Applicant further argues the prime/boost strategy of Wellnitz is a prime with a VLP and a boost with soluble pentameric complex proteins, and that this strategy does not read upon the instant claims.  The art is fully aware of multiple types of prime/boost strategies, including homologous prime/boost strategies (wherein the same antigen in the same context is given repeated times; for instance, a CMV gB peptide of SEQ ID NO: 1 is inoculated to the host at 0 days and 60 days) or a heterologous prime/boost, wherein the types of antigens or the antigen format is different (e.g. a CMV gB peptide of SEQ ID NO:1 is inoculated to the host at 0 days and at 60 days the host receives an inoculation with an mRNA encoding a CMV gB peptide of SEQ ID NO:2).  See further Kardani et. al. (Kardani K, Bolhassani A, Shahbazi S. Prime-boost vaccine strategy against viral infections: Mechanisms and benefits. Vaccine. 2016 Jan 20;34(4):413-423. Epub 2015 Dec 13.)  Regardless, one of skill in the art would read these “prime/boost” inoculations of Wellnitz to be stimulating the immune system with the same antigens, albeit in a heterologous prime/boost format where gB and pentamer is given together in the VLP and the gB and pentamer may be given as a boost as a soluble subunit composition.  Again, given the other teachings of Wellnitz, which clearly anticipate the instant claims, this argument is not persuasive.
Applicant argues that the VLP may comprise the gB antigen from a list of 15 soluble CMV proteins, and recites 15 examples of adjuvants that may be included in the VLP vaccine.  The Office asserts this is a finite list provided by Wellnitz.  The list of reference claim 8 only notes 9 antigens, five of which (gH, gL, UL128, UL130, and UL131A) are the proteins of the CMV pentamer.  Therefore, this means out of a list of 9, there were 4 possible additional CMV proteins that could be added to the VLP – gB, gO, gM, and gN.  As noted by MPEP §2131, when a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated, and if one of ordinary skill in the art is able to "at 
For at least these reasons, the rejections are maintained.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained.)  Claim 11 remains rejected under 35 U.S.C. 103 as being unpatentable over Diamond as applied to claims 1-2, 12-18, 21-24, and 29-30 above, or, in the alternative, over Wellnitz as applied to claims 1-2, 15-18, 21-25, and 29-30 above, and further in view of Bernstein et. al. (Bernstein DI, et. al. Vaccine. 2016 Jan 12;34(3):313-9. Epub 2015 Dec 2.; hereafter “Bernstein”.)
The teachings of Diamond, Wellnitz, and Bernstein have been set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
Applicant argues neither Diamond nor Wellnitz teach the independently claimed inventions, namely those which comprise HCMV gB and HCMV pentamer antigens with a Th1/TLR4 agonist adjuvant.  For reasons set forth supra, this argument was not considered to be persuasive.  
Applicant further argues that the use of the Bernstein sequence would render the Wellnitz composition unsatisfactory for its intended purpose.  Applicant argues that Wellnitz notes the failure of the standalone gB subunit vaccine, and notes that Wellnitz states “VLPs do not appear to require the use of adjuvants.”  Particular emphasis should be made on the fact that 1) Wellnitz notes that VLPs do not appear to require adjuvants, which is not an absolute teaching away from the use of adjuvants with VLPs as it is unknown if they are absolutely required or not and 2) Wellnitz specifically notes the VLPs may be combined with adjuvants to enhance the immune response to said compositions.  The Office contends 
For at least these reasons, these arguments are not considered persuasive, and the rejections have been maintained.  

(Rejection maintained.)  Claims 27-28 remain rejected under 35 U.S.C. 103 as being unpatentable over Diamond as applied to claims 1-2, 12-18, 21-24, and 29-30 above, or, in the alternative, over Wellnitz as applied to claims 1-2, 15-18, 21-25, and 29-30 above, and further in view of Rigaut et. al. (US20170360923A1, Priority 06/17/2016, hereafter “Rigaut”.)
The applied reference has a common assignee (Sanofi Pasteur) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of Diamond, Wellnitz, and Rigaut have been set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
Applicant argues neither Diamond nor Wellnitz teach the independently claimed inventions, namely those which comprise HCMV gB and HCMV pentamer antigens with a Th1/TLR4 agonist adjuvant.  For reasons set forth supra, this argument was not considered to be persuasive.  

For at least these reasons, these arguments are not considered persuasive, and the rejections have been maintained.  


(Rejection maintained.)  Claim 26 remains rejected under 35 U.S.C. 103 as being unpatentable over Diamond as applied to claims 1-2, 12-18, 21-24, and 29-30 above, or, in the alternative, over Wellnitz as applied to claims 1-2, 15-18, 21-25, and 29-30 above, and further in view of Dubensky et. al. (US20150335733A1, Pub. 11/26/2015; hereafter “Dubensky”.)
The teachings of Diamond, Wellnitz, and Dubensky have been set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
Applicant argues neither Diamond nor Wellnitz teach the independently claimed inventions, namely those which comprise HCMV gB and HCMV pentamer antigens with a Th1/TLR4 agonist adjuvant.  For reasons set forth supra, this argument was not considered to be persuasive.  
Applicant further argues Dubensky fails to teach compositions comprising HCMV gB and gH/gL/UL128/UL130/UL131a, and fails to remedy the deficiencies of Diamond or Wellnitz.  Since neither Diamond nor Wellnitz were determined to be deficient, said teachings and the modification to utilize a specific adjuvant as disclosed by Dubensky are determined to still render obvious the limitations of claim 26.   
For at least these reasons, these arguments are not considered persuasive, and the rejections have been maintained.  



Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained.)  Claims 1-2, 11-18, 20-24, and 29-30 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-33 of U.S. Patent No. 10,XXX,XXX (recently allowed 17/071,817) in view of Haensler et. al. (Haensler J, et. al. Int J Pharm. 2015;486(1-2):99-111. Epub 2015 Mar 17.)  The rejection was set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.

	The applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  For reasons of record, this rejection must be maintained until the appropriate terminal disclaimer is filed or the claims are amended in such a way as to not be obvious variants of one another.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is listed below and is considered pertinent to applicant's disclosure.
Barry PA. Exploiting viral natural history for vaccine development. Med Microbiol Immunol. 2015 Jun;204(3):255-62. Epub 2015 Mar 21. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648